Exhibit 10.97

 

COMPANY LETTERHEAD

 

August 18, 2005

 

Scott Brown

 

Dear Scott:

 

I am pleased to offer you full time regular employment with Catalyst
Semiconductor, Inc. (CSI) as Vice President of Marketing Analog/Mixed Signal -
reporting to me. Your biweekly salary will be $6,462.00 (US dollars), which is
the equivalent of $168,000.00 annually.

 

Subject to approval by the Board of Directors, you will also receive a grant for
an option of 200,000 shares of Catalyst stock. The price and vesting of these
options is subject to the terms and conditions of the Catalyst Stock Option Plan
and the Stock Option Agreement.

 

You will also participate in the same executive incentive plan as enjoyed by the
other Catalyst Semiconductor Vice Presidents. The customary severance agreement
for Catalyst VPs will become effective for you upon completion of six months of
full-time employment.

 

Your employment with CSI is “at-will” employment. This simply means that you and
CSI have no agreement, expressed or implied, which would control how long you
will work for CSI or what circumstances must exist before the relationship can
be terminated. Rather, we are both equally free to terminate our employment
relationship at any time, whenever you or Catalyst Semiconductor chooses,
regardless of the reason that you or CSI might have for so doing.

 

As part of our employment package, CSI offers: medical insurance, dental
insurance, vision insurance, life insurance and disability insurance. We also
provide a 125 flexible benefits plan, employee assistance, and 401K (company
currently matches 25%) programs for your benefit. CSI employees may also obtain
dependent benefit coverage via payroll deductions. To further acquaint you with
our policies and to enroll you in our various benefit programs, please contact
Joan Vargas at 408-542-1051 or email joan.vargas@catsemi.com.

 

This offer is contingent upon our having completed a satisfactory background
check and your provision of proof of authorization to work for any employer in
the United States.

 

This offer letter, if not signed, will expire at 8 PM on Thursday, August 18,
2005.

 

--------------------------------------------------------------------------------


 

I look forward to having you join Catalyst.

 

Sincerely,

 

By:

 /s/  Gelu Voicu

 

 

Gelu Voicu

 

President and Chief Executive Officer

 

Offer Accepted:

 /s/ Scott Brown

 

 

Today’s Date:

 August 18, 2005

 

 

Start Date:

 September 5, 2005

 

 

--------------------------------------------------------------------------------